Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 1 of 10 PAGEID #: 997




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

AMBER TRIPLETT,                                      Case No. 1:17-cv-618
    Plaintiff,                                       Barrett, J.
                                                     Litkovitz, M.J.
       vs.

COMMISSIONER OF                                      REPORT AND
SOCIAL SECURITY,                                     RECOMMENDATION
     Defendant.

       This matter is before the Court on plaintiff’s motion for an award of attorney’s fees and

costs under the Equal Access to Justice Act (“EAJA”) (Doc. 18), the Commissioner’s responses

in opposition (Docs. 20, 23), plaintiff’s reply memorandum (Doc. 24), and the Commissioner’s

reply memorandum (Doc. 26).

I. Procedural Background

       In July 2009, plaintiff filed her application for disability insurance benefits (“DIB”) and

supplemental security income benefits (“SSI”). (Doc. 2 at PAGEID 5). The application was

denied initially and upon reconsideration. (Id. at PAGEID 5-6) Plaintiff requested and was

granted a hearing before an administrative law judge (“ALJ”). (Id. at PAGEID 6). On

September 2, 2010, the ALJ issued a decision granting plaintiff’s DIB application and finding

plaintiff was disabled under the Social Security Act. (Id.).

       In March 2016, plaintiff was notified by the Social Security Administration (“SSA”) that

the Commissioner was going to redetermine plaintiff’s entitlement to benefits award and “a new

[ALJ] would be disregarding certain allegedly fraudulent evidence presented and received into

the record without objection in the prior decision.” (Id.; see also Doc. 18 at PAGEID 929; Doc.

20 at PAGEID 965, 969). Plaintiff was one of thousands of claimants represented by Attorney

Eric Conn, who used fraudulent means to obtain benefits for his clients. (Doc. 20 at PAGEID
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 2 of 10 PAGEID #: 998




968; see also Doc. 18 at PAGEID 929). The Sixth Circuit Court of Appeals summarized this

allegedly “fraudulent evidence” as follows:

       Throughout the 2000s and early 2010s, attorney Eric Conn obtained social security
       benefits for his clients by “submitting fraudulent reports to the Social Security
       Administration” and bribing an Administrative Law Judge. Hicks [v. Comm’r of
       Soc. Sec.], 909 F.3d [786,] 791-92 [6th Cir. 2018]. After the government
       discovered this fraud, the SSA decided to redetermine whether each of Conn’s
       clients (over 1,500 claimants) were actually eligible for disability benefits. Id. at
       794. The SSA held hearings for each of the claimants and allowed them to submit
       evidence that they were entitled to benefits. Id. at 795. However, the SSA
       categorically excluded medical reports created by the four doctors with whom Conn
       had conspired because it had “reason to believe” fraud was involved in the creation
       of the reports. Id. at 794-95 (citing 42 U.S.C. § 1383(e)(7)(A)(ii)). The claimants
       were not given the opportunity to challenge the factual finding that there was reason
       to believe that fraud was involved in the creation of the medical reports. Id. After
       individual hearings before administrative law judges, plaintiffs’ claims for
       disability benefits were denied. Id. at 795.

Griffith v. Comm’r of Soc. Sec., 987 F.3d 556, 561 (6th Cir. 2021).

       Consistent with the above, the ALJ redetermined plaintiff’s benefit eligibility and

disregarded evidence related to the alleged fraud. (Id.; see also Doc. 2 at PAGEID 6-7; Doc. 20

at PAGEID 965, 969). The ALJ found there was insufficient evidence to support the earlier

finding of disability and therefore terminated plaintiff’s benefits. (Doc. 2 at PAGEID 7). This

decision became the final decision of the Commissioner when the Appeals Council denied

review on August 1, 2017. (Id.). Plaintiff thereafter initiated the instant lawsuit alleging that the

Commissioner’s redetermination of plaintiff’s benefits violated provisions of the Social Security

Act and accompanying regulations, her right to due process, and the rights accorded by the

Administrative Procedure Act (“APA”) (Counts I, II, and III). Plaintiff further argued that the

decision of the ALJ issued on April 27, 2017 was unsupported by substantial evidence (Count

IV). (Id. at PAGEID 7-8).




                                                  2
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 3 of 10 PAGEID #: 999




         On January 16, 2018, the Court stayed the proceedings pending resolution of the Sixth

Circuit’s decision in Hicks, 909 F.3d 786, “as the issues presented in [plaintiff’s] case mirror

those presented in Hicks.” (Doc. 10; see also Doc. 18 at PAGEID 929). On November 21, 2018,

the Sixth Circuit “concluded [in Hicks] that the government’s process for redetermining

plaintiffs’ eligibility for social security benefits was constitutionally and statutorily deficient.”

Griffith, 987 F.3d at 561 (citing Hicks, 909 F.3d at 791-92). Following the Sixth Circuit’s

decision in Hicks, the Commissioner filed an unopposed motion for remand pursuant to sentence

four of 42 U.S.C. § 405(g) (Doc. 15), which was granted by the Court on August 30, 2019 (Doc.

16).

         On October 25, 2019, plaintiff filed a motion for an award of attorney’s fees and costs

under the EAJA. (Doc. 18). On January 24, 2020, the Commissioner filed a motion to stay the

proceedings pending the Sixth Circuit’s decision in Griffith, 987 F.3d 556. (Doc. 21). Griffith

was a consolidated appeal from fifty-seven plaintiffs, including the plaintiffs from Hicks,

resulting from the unanimous denials of their motions for attorney’s fees under the EAJA.

Griffith, 987 F.3d 556. The Court granted the Commissioner’s motion to stay and held this

matter in abeyance pending resolution by the Sixth Circuit of the EAJA petitions in Griffith.

(Doc. 22). On February 9, 2021, the Commissioner filed a motion to lift the stay (Doc. 23),

which was granted by the Court on April 2, 2021 (Doc. 25). The Court ordered any

supplemental briefing by the parties be submitted within twenty days of the date of the Order.

(Id.).

II. The parties’ arguments

         Plaintiff argues that the Court should grant her motion for attorney’s fees under the EAJA

because plaintiff was the prevailing party, the government’s position was not substantially



                                                   3
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 4 of 10 PAGEID #: 1000




justified, and the requested fees are reasonable. (Doc. 18). Plaintiff contends that the

government’s position was not substantially justified because the Sixth Circuit in Hicks found

that the government’s process for redetermining benefits was unconstitutional as it violated

procedural due process. (Doc. 18 at PAGEID 932-33). Plaintiff also points to the government’s

motion to remand following the Hicks decision as further evidence that the government’s

position was not substantially justified. (Id. at PAGEID 935).

        The Commissioner opposes plaintiff’s EAJA fee motion, urging the Court to “follow the

Sixth Circuit’s reasoning in the published decision of Griffith and deny Plaintiff’s request for

EAJA fees in this case.” (Doc. 23 at PAGEID 985). Specifically, the Commissioner contends

that the Court should deny plaintiff’s motion because “[t]he Sixth Circuit [in Griffith] agreed

with the unanimous district courts that denied fees because the government’s position in the

[Eric] Conn cases was substantially justified.” (Id. at PAGEID 984).

        Plaintiff argues that the Court should not follow Griffith and instead use its “wide zone of

discretion that trial judges are vested with when ruling on fee petitions.” (Doc. 24 at PAGEID

988).

III. Law governing attorney fees under the EAJA

        The EAJA provides for an award of attorney fees to a party who prevails in a civil action

against the United States “when the position taken by the Government is not substantially

justified and no special circumstances exist warranting a denial of fees.” Bryant v. Comm’r of

Soc. Sec., 578 F.3d 443, 445 (6th Cir. 2009) (citing 28 U.S.C. § 2412(d)(1)(A)). The EAJA

provides:

        [A] court shall award to a prevailing party other than the United States fees and
        other expenses, in addition to any costs awarded pursuant to subsection (a), incurred
        by that party in any civil action (other than cases sounding in tort), including
        proceedings for judicial review of agency action, brought by or against the United

                                                 4
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 5 of 10 PAGEID #: 1001




       States in any court having jurisdiction of that action, unless the court finds that the
       position of the United States was substantially justified or that special
       circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). For a position to be “substantially justified,” the United States must

show that its position was “‘justified in substance or in the main’ – that is justified to a degree

that could satisfy a reasonable person. In other words, a position is substantially justified if ‘a

reasonable person could think it correct’ and ‘it has a reasonable basis in law and fact.’” Griffith,

987 F.3d at 563 (internal citation omitted) (quoting Pierce v. Underwood, 487 U.S. 552, 565-66

(1988)). It is the government’s burden under the EAJA to prove that its position was

substantially justified. See Scarborough v. Principi, 541 U.S. 401, 414-15 (2004). The “position

of the United States” means the position taken by the government in the litigation as well as in

the underlying agency action. 28 U.S.C. § 2412(d)(2)(D). The focus is “on the government’s

position ‘as a whole.’” Griffith, 987 F.3d at 564 (quoting Amezola-Garcia v. Lynch, 835 F.3d

553, 555 (6th Cir. 2016)). “[T]he government . . . must justify both positions [i.e. the

administrative position and the litigation position] to avoid liability for EAJA fees.” Lewis v.

Comm’r of Soc. Sec., No. 2:12-cv-490, 2014 WL 4794415, at *3 (S.D. Ohio Sept. 25, 2014)

(citations omitted). A position “may be ‘justified even though it is not correct.’” Griffith, 987

F.3d at 563 (quoting Pierce, 487 U.S. at 566 n.2).

       “When considering whether the government’s position is substantially justified, [the

Court] focus[es] on the merits of that position. While ‘objective indicia’ of reasonableness—

such as a dissenting opinion, the views of other courts, ‘a string of losses’, or a ‘string of

successes’—may be relevant, it is ‘the actual merits of the Government’s litigating position’ that

matter most.” Id. (quoting United States ex rel. Wall v. Circle C Constr., LLC, 868 F.3d 466,

471 (6th Cir. 2017)). Further, “[v]oluntary remand does not absolve the Commissioner of the



                                                   5
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 6 of 10 PAGEID #: 1002




burden of demonstrating substantial justification for her position at the administrative level in

order to avoid an EAJA fee award[.]” Fields v. Comm’r of Soc. Sec., No. 16-14189, 2019 WL

1253472, at *4 (E.D. Mich. Jan. 4, 2019), report and recommendation adopted, 2019 WL

643188 (E.D. Mich. Feb. 15, 2019) (citing Lewis, 2014 WL 4794415; Li v. Keisler, 505 F.3d

913, 919-20 (9th Cir. 2007)).

IV. Analysis

        There is no dispute that plaintiff was the prevailing party 1, and the Commissioner did not

argue in opposition that the requested fees were unreasonable. The core issue presented by

plaintiff’s motion, therefore, is whether the Commissioner’s position was substantially justified.

The Sixth’s Circuit’s recent decision in Griffith is instructive in this regard.

        To understand Griffith, however, the Court must first look at Hicks. Hicks was a

consolidated appeal initiated by eleven plaintiffs, all former clients of Eric Conn, who alleged

that the SSA’s procedures and actions in redetermining their benefit eligibility violated the Due

Process Clause, the Administrative Procedure Act, and the Social Security Act. Hicks, 909 F.3d

786. The Sixth Circuit explained:

        During the redetermination process, the SSA disregarded all medical evidence
        submitted by the four doctors participating in Conn’s scheme on the ground that
        such evidence was tainted by fraud. Plaintiffs had no opportunity to rebut the
        agency’s assertion of fraud as to this medical evidence. Ultimately, all plaintiffs
        were deemed ineligible for SSDI and SSI benefits as of the date of their original
        applications, and their benefits were terminated.             After exhausting all
        administrative remedies, plaintiffs brought suit in federal district court.




1
  Plaintiff became the prevailing party when she obtained an order vacating the ALJ’s decision and remanding the
matter for further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g). (Doc. 16). See Shalala v. Schaefer,
509 U.S. 292, 300-02 (1993) (Social Security claimant who obtains a Sentence Four judgment reversing denial of
benefits and requiring further proceedings is “prevailing party” for purposes of the EAJA). See also Turner v.
Comm’r of Soc. Sec., 680 F.3d 721, 723 (6th Cir. 2012).

                                                        6
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 7 of 10 PAGEID #: 1003




Id. at 792. The Court of Appeals in Hicks concluded that the SSA’s process for

redetermining plaintiffs’ eligibility for social security benefits was constitutionally and

statutorily deficient because “[t]he Due Process Clause of the Constitution and the

Administrative Procedure Act required the SSA to allow plaintiffs an opportunity to show

why the medical reports uniformly and entirely disregarded in their redetermination

proceedings were not, in fact, tainted by fraud.” Id. at 813.

       The Court of Appeals remanded the eleven cases that were consolidated on appeal

to three district courts for further proceedings consistent with Hicks. Following remand,

“those plaintiffs, as well as forty-six other plaintiffs whose cases had been stayed pending

a decision in Hicks, filed motions for attorney’s fees under the [EAJA]. The district

courts unanimously denied fees because they concluded that the government’s position in

the Hicks litigation was ‘substantially justified.’” Griffith, 987 F.3d at 561. All fifty-

seven plaintiffs then appealed to the Sixth Circuit arguing that the district courts erred in

denying their motions for attorney’s fees under the EAJA. The Sixth Circuit, however,

affirmed the district courts’ denial of plaintiffs’ motions for attorney’s fees under the

EAJA and concluded that the district courts did not abuse their discretion by finding that

the SSA’s decision not to let claimants challenge its fraud finding was substantially

justified. Id. at 556. The Court of Appeals found that the government’s position in not

allowing plaintiffs to challenge the factual finding that fraud had been involved in the

creation of the medical reports was “reasonable.” Id. at 565-68. Further, the Court found

that “[t]he government’s argument that it had complied with the APA’s formal

adjudication requirements, or, in the alternative, that it did not have to comply with those

requirements, was substantially justified.” Id. at 568. The Sixth Circuit concluded that in



                                                  7
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 8 of 10 PAGEID #: 1004




“[l]ooking at the [SSA’s] arguments holistically, we hold that the district courts did not

abuse their discretion in concluding that the government’s position was substantially

justified.” Id. at 571. The Sixth Circuit therefore “affirm[ed] the district courts’ denial of

plaintiffs’ motions for attorney’s fees under the EAJA.” Id. at 574.

       Here, plaintiff acknowledges that the issues presented in her case “mirror those in

Hicks.” (Docs. 9, 10; see also Doc. 18 at PAGEID 929). As such, Griffith’s resolution of

whether the Commissioner’s position was substantially justified is dispositive. Griffith

provides a detailed evaluation of the merits of the Commissioner’s position, including the

arguments relating to due process and the APA, in its finding that the government’s

position was substantially justified. Plaintiff does not appear to analyze the merits of the

Griffith decision or provide any reasons why it was wrongly decided.

       Rather, plaintiff asks the Court to use its discretion to award fees. (Doc. 24 at

PAGEID 988, 990-91). This argument, however, has been rejected: “Although Plaintiff

correctly points out that Griffith engaged in a deferential review of whether the district

court judges had abused their discretion in denying EAJA fees, he makes no other

attempt to distinguish the well-reasoned decision set forth by the court.” Tyler J. v. Saul,

No. 17 CV 50090, 2021 WL 825651, at *5 (N.D. Ill. Mar. 4, 2021). Although Tyler J. is

not binding on this Court, it is nevertheless persuasive.

       Moreover, plaintiff presents the Court with numerous out-of-circuit cases, decided

before Griffith, in support of her motion. (Doc. 24 at PAGEID 990-91). However, it is

well-established that “published Sixth Circuit opinions . . . are controlling binding

precedent for future Sixth Circuit panels and for all district courts in the circuit.” Chinn

v. Jenkins, No. 3:02-cv-512, 2018 WL 488159, at *4 (S.D. Ohio Jan. 19, 2018). See also



                                                  8
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 9 of 10 PAGEID #: 1005




In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013) (“Where our circuit has answered

the question, the district court is bound by our published authority.”); Darrah v. City of

Oak Park, 255 F.3d 301, 309 (6th Cir. 2001) (citations omitted) (“The prior decision [of a

Sixth Circuit panel] remains controlling authority unless an inconsistent decision of the

United States Supreme Court requires modification of the decision or this Court sitting en

banc overrules the prior decision.”); Hardwick v. 3M Co., No. 2:18-cv-1185, 2021 WL

612472, at *6 (S.D. Ohio Feb. 17, 2021) (“When there is binding authority, as is the case

here, this Court must follow it.”).

        The Griffith case discussed and rejected each of the arguments made by plaintiff

in her motion for attorney’s fees. Plaintiff has presented no substantive evaluation or

discussion of Griffith, and has likewise provided no reason, other than the Sixth Circuit’s

“limited appellate role” (Doc. 24 at PAGEID 988), as a reason not to follow Griffith. The

Sixth Circuit “has answered the question” of whether the Commissioner’s decision to

preclude claimants from challenging the fraud finding in their redetermination

proceedings is substantially justified for purposes of attorney fees under the EAJA. See

In re Miedzianowski, 735 F.3d at 384. Accordingly, consistent with the Sixth’s Circuit’s

decision in Griffith, the Court recommends that plaintiff’s motion for attorney fees be

DENIED.

                        IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiff’s motion for attorney’s fees (Doc. 18) be DENIED.


Date:   8/10/2021                                            _________________________
                                                             Karen L. Litkovitz
                                                             Chief United States Magistrate Judge



                                                 9
Case: 1:17-cv-00618-MRB-KLL Doc #: 27 Filed: 08/10/21 Page: 10 of 10 PAGEID #: 1006




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 AMBER TRIPLETT,                                       Case No. 1:17-cv-618
     Plaintiff,                                        Barrett, J.
                                                       Litkovitz, M.J.
        vs.

 COMMISSIONER OF
 SOCIAL SECURITY,
      Defendant.

                                              NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

 objections to this Report & Recommendation within FOURTEEN (14) DAYS after being

 served with a copy thereof. This period may be extended further by the Court on timely motion

 by either side for an extension of time. Such objections shall specify the portions of the Report

 objected to and shall be accompanied by a memorandum of law in support of the objections. If

 the Report and Recommendation is based in whole or in part upon matters occurring on the

 record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

 record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

 sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

 party's objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

 objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                  10
